Citation Nr: 1715250	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-04 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional medical evidence.  However, neither the Veteran nor his representative have submitted additional evidence, with the exception of written lay statements.

In a June 2016 decision, the Board, in part, denied entitlement to service connection for sciatica.  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of the Board's June 2016 decision that denied entitlement to service connection for sciatica and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in January 2017 that granted the Joint Motion and returned the case to the Board.

In June 2016, the Board also remanded the issues of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine at L4-5 and L5-S1; a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU); and an effective date earlier than September 12, 2014, for the grant of service connection for radiculopathy of the right and left lower extremities.  However, the development has not been completed, and the Agency of Original Jurisdiction (AOJ) has not readjudicated the claims or re-certified the issues to the Board.  As such, those issues are not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for left lower extremity radiculopathy and right lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8721, for incomplete paralysis of the external popliteal (common peroneal) nerve.  In the June 2016 decision, the Board denied service connection for sciatica, finding that the Veteran did not have a current disability involving the sciatic nerve and that ratings for both the external popliteal nerve and the sciatic nerve would constitute pyramiding.

The parties to the January 2017 Joint Motion found that the Board did not provide adequate reasons and bases for denying service connection for sciatica because the June 2016 decision did not discuss favorable evidence indicating sciatic nerve impairment.  They also agreed that the error was prejudicial because a disability of the sciatic nerve has a higher potential rating than a disability of the external popliteal nerve, even though separate ratings for both nerves would constitute pyramiding.

In a September 2014 VA examination report, the examiner found incomplete paralysis of the bilateral external popliteal nerves.  In the January 2017 Joint Motion, the parties observed that the September 2014 VA examination also included notations that suggested sciatic nerve involvement.  The parties stated that, while the examiner found the sciatic nerve to be normal in his VA peripheral nerves examination, he also noted radiculopathy with involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in his VA back conditions examination report.  The Joint Motion stated, "Notably, both the sciatic nerve and the external popliteal nerve are within the sciatic lower extremity nerve branch, and the external popliteal nerve branches off from the sciatic nerve." See Joint Motion, p. 5.  In addition, the parties noted that additional VA treatment notes included diagnoses of sciatica.  Therefore, the Board finds that an additional medical opinion is needed to address the nature and etiology of the Veteran's claimed sciatica.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sciatica.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the September 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's claimed sciatic nerve disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has sciatica that manifested in service or that is otherwise causally or etiologically related thereto.

He or she should also opine as to whether it is at least as likely as not that the Veteran has sciatica that was caused by or permanently aggravated by his service-connected lumbar spine disability. 

In rendering this opinion, the examiner should consider the June 2017 Joint Motion and address whether the Veteran has a sciatic nerve disorder.  He or she should also discuss whether the Veteran has impairment of both the external popliteal nerve and sciatic nerve.  

In so doing, the examiner should specifically comment on the September 2014 VA peripheral nerves examination finding that the sciatic nerve was normal and the September 2014 VA back conditions examination finding of radiculopathy with involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  

In addition, the VA examiner should discuss VA treatment records that included diagnoses of sciatica.  Specifically, the VA examiner should refer to a May 2002 VA treatment note ("Assessment: LBP [(low back pain)] with sciatica") and a June 2002 VA treatment note (requesting a consultation with a provisional diagnosis of lumbar disc disease and notation that driving aggravated LBP and sciatica).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




